Case 2:18-cv-13821-JLL-JAD Document 13 Filed 04/16/19 Page 1 of 2 PageID: 27
                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
______________________________________
                                         :
Jeffrey Welsh,                           :
                                         : Civil Action No.: 2:18-cv-13821-JLL-JAD
                                         :
                  Plaintiff,             :
        v.                               :
                                         :                                                         (
Citibank NA,                             :
                                         :                                                         (
                  Defendant.             :                                                         D
______________________________________ :                                                           R
                                         :                                                         H
                               STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby dismissed in its entirety with prejudice and without costs to any party.

 Jeffrey Welsh                                 Citibank NA

 ___/s/ Sofia Balile__________                 ___/s/ Martin C. Bryce, Jr._____

 Sofia Balile, Esq.                            Martin C. Bryce, Jr.
 NJ Bar No. 01093                              Ballard Spahr LLP
 LEMBERG LAW                                   210 Lake Drive East, Suite 200
 43 Danbury Road, 3rd Floor                    Cherry Hill, NJ 08002-1163
 Wilton, CT 06897                              (856) 761-3400
 (203) 653-2250                                Attorney for Defendant
 Attorney for Plaintiff



_____________________________
SO ORDERED
Case 2:18-cv-13821-JLL-JAD Document 13 Filed 04/16/19 Page 2 of 2 PageID: 28



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 16, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court for the District of
New Jersey Electronic Document Filing System (ECF) and that the document is available on the
ECF system.
                                              By_/s/ Sofia Balile_________
                                                     Sofia Balile
